
	
		II
		112th CONGRESS
		1st Session
		S. 1232
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative
			 day, June 16), 2011
			Ms. Ayotte (for herself,
			 Ms. Snowe, Ms.
			 Collins, Mr. Brown of
			 Massachusetts, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To modify the definition of fiduciary under the Employee
		  Retirement Income Security Act of 1974 to exclude appraisers of employee stock
		  ownership plans.
	
	
		1.Fiduciary
			 exclusionSection 3(21)(A) of
			 the Employee Retirement Income and Security Act of 1974 (29 U.S.C. 1002(21)(A))
			 is amended by inserting and except to the extent a person is providing
			 an appraisal or fairness opinion with respect to qualifying employer securities
			 (as defined in section 407(d)(5)) included in an employee stock ownership plan
			 (as defined in section 407(d)(6)), after subparagraph
			 (B),.
		
